871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.Leonard J. STERN, Judge, Defendant-Appellee.
No. 88-4030.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Plaintiff May moves to remand and to expedite this appeal from the district court's order denying May's motion for relief from judgment in this civil rights case.  42 U.S.C. Secs. 1981, 1982, 1983, and 1985(3).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a prolific litigant who resides in Cincinnati, Ohio.  The defendant is a state Court of Claims judge.  In his complaint, the plaintiff alleged that the defendant improperly dismissed the plaintiff's state court claim.  The district court dismissed the case because absolute judicial immunity bars any action for damages against the judge.  This court affirmed on appeal.


3
The plaintiff then filed a motion for relief from judgment in the district court under Fed.R.Civ.P. 60(b).  The district court denied the motion.  The standard of review on appeal is abuse of discretion.   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 263 n. 7 (1978);  Peake v. First Nat'l Bank, 717 F.2d 1016, 1020 (6th Cir.1983).  Upon an examination of the record, we hold that the district court did not abuse its discretion when it denied the motion.


4
May moves to remand the case because the district court endorsed his motion for relief from judgment with a notation order denying the motion.  May argues that the order must be entered on a separate document.  The separate document requirement is found in Fed.R.Civ.P. 58 and only applies to final judgments, not to orders.  Therefore, May's motion to remand is without merit.


5
The motions to remand and to expedite the appeal are denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.